UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2016 (May 2, 2016) Trimble Navigation Limited (Exact name of registrant as specified in its charter) California 001-14845 94-2802192 (Stateorotherjurisdictionof incorporation) (CommissionFileNumber) (IRSEmployerI.D.No.) 935 Stewart Drive, Sunnyvale, California,94085 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(408) 481-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Trimble Navigation Limited (the “Company”) was held on May2, 2016. At the annual meeting, the shareholders voted on the proposals listed below. The voting results for each proposal were as follows: Proposal 1: The following directors were elected to serve for the ensuing year and until their successors are elected: For Withheld Broker Non-Vote Steven W. Berglund Merit E. Janow Ulf J. Johansson Meaghan Lloyd Ronald S. Nersesian Mark S. Peek Nickolas W. Vande Steeg Börje Ekholm Kaigham (Ken) Gabriel Proposal 2: The advisory vote on approving the compensation for the Company’s named executive officers was approved. For Against Abstain Broker Non-Vote Proposal 3: The appointment of Ernst& Young, LLP as the independent auditor of the Company for the 2016 fiscal year ending December 30, 2016 was ratified. For Against Abstain Proposal 4: The reincorporation of the Company from California to Delaware was approved.The Company will announce when the reincorporation has been effected on a Current Report on Form 8-K. For Against Abstain Broker Non-Vote Item9.01 Financial Statements and Exhibits (d) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIMBLE NAVIGATION LIMITED a California corporation Dated: May 4, 2016 By: /s/ James A. Kirkland James A. Kirkland Vice President and General Counsel
